Deferred Stock Unit Agreement
2017 Incentive Plan
2019 New Director Grant




Exhibit 10.74
PEABODY ENERGY CORPORATION
2017 INCENTIVE PLAN
DEFERRED STOCK UNIT AGREEMENT


THIS DEFERRED STOCK UNIT AGREEMENT (this “Agreement”), effective as of February
21, 2019, is made by and between PEABODY ENERGY CORPORATION, a Delaware
corporation (the “Company”), and the undersigned non-employee director of the
Company (the “Grantee”). The Grant Date for these Deferred Stock Units is
February 21, 2019 (the “Grant Date”).
WHEREAS, the Company wishes to afford the Grantee the opportunity to own shares
of Common Stock;
WHEREAS, the Company wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement; and
WHEREAS, the Board of Directors of the Company, which has determined to
administer the Plan with respect to the awards, has determined that it would be
to the advantage and best interest of the Company and its stockholders to grant
Deferred Stock Units to the Grantee as an incentive for increased efforts during
his or her term with the Company, and has advised the Company thereof and
instructed the undersigned officer to enter into this Agreement to evidence this
grant of Deferred Stock Units.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereby agree as follows:
ARTICLE 1
DEFINITIONS
Whenever the following terms are used in this Agreement, they shall have the
meanings specified below. Capitalized terms not otherwise defined in this
Agreement shall have the meanings specified in the Plan.
Section 1.1 – “Deferral Election Form” shall mean that certain “Non-Employee
Director Deferred Stock Unit Deferral Election Form” of the Company, which, if
executed by the Grantee and returned to the Company no later than December 31,
2018 (or no later than the earlier of the Grant Date and the 30th day following
the Grantee's commencement of service on the Board, in the event the Grantee is
newly elected to the Board in 2019 and is participating in the Plan for the
first time (the “New Participant Deadline”)), constitutes the Grantee’s
irrevocable election to have any vested Deferred Stock Units awarded to the
Grantee in 2019 distributed to the Grantee upon the Grantee’s Separation from
Service.
Section 1.2 “Payment Date” shall mean, as used with respect to a Deferred Stock
Unit: (i) if the Grantee has not executed and returned a Deferral Election Form
to the Company by December







--------------------------------------------------------------------------------







31, 2018 (or the New Participant Deadline, if applicable), the earlier to occur
of (a) the third anniversary of the Grant Date and (b) the Grantee’s Separation
from Service, or (ii) if the Grantee has executed and returned a Deferral
Election Form to the Company by December 31, 2018 (or the New Participant
Deadline, if applicable), the date of the Grantee’s Separation from Service.
Section 1.3 “Plan” shall mean the Peabody Energy Corporation 2017 Incentive
Plan, as amended from time to time.
Section 1.4 “Section 409A” shall mean Section 409A of the Code and the
applicable regulations or other guidance issued thereunder.
Section 1.5 “Separation from Service” shall mean a termination of the Grantee’s
service with the Company or its subsidiary or affiliate (regardless of the
reason therefor) that constitutes a “separation from service” as defined in
Section 409A or applicable regulations or other guidance in effect thereunder.
ARTICLE 2
GRANT OF DEFERRED STOCK UNITS
Section 2.1 -     Grant of Deferred Stock Units. For good and valuable
consideration, the Company has granted to the Grantee the number of Deferred
Stock units (each, a “Deferred Stock Unit”) with the Payment Date as set forth
on the signature page hereof upon the terms and subject to the conditions set
forth in this Agreement. Each Deferred Stock Unit granted hereunder is the
equivalent of a hypothetical share of Common Stock of the Company with a value
on any given date equal to the Fair Market Value of a share of Common Stock on
such date. Each Deferred Stock Unit granted hereunder represents an unfunded and
unsecured promise of the Company to issue, in accordance with Article 4 below, a
share of Common Stock for each vested Deferred Stock Unit.
Section 2.2 -     No Obligation of Service. Nothing in this Agreement or in the
Plan shall confer upon the Grantee any right to continue in the service of the
Company or interfere with or restrict in any way the rights of the Company,
which rights are hereby expressly reserved, to terminate the service of the
Grantee at any time for any reason whatsoever.
Section 2.3 -     Adjustments in Deferred Stock Units. In the event of the
occurrence of one of the corporate transactions or other events listed in
Section 4.2 of the Plan, the Committee shall make such substitution or
adjustment as provided in Sections 4.2 or 13.2 of the Plan or otherwise in the
terms of the Deferred Stock Units in order to equitably reflect such corporate
transaction or other event. Any such adjustment made by the Committee shall be
final and binding upon the Grantee, the Company and all other interested
persons.
Section 2.4 -     Change in Control. In order to maintain the Grantee’s rights
with respect to the grant of Deferred Stock Units evidenced hereby, upon the
occurrence of a Change in Control, the Committee may take such actions with
respect to the Deferred Stock Units or make such modifications to the Deferred
Stock Units as are permitted by the Plan.


2



--------------------------------------------------------------------------------







ARTICLE 3
VESTING AND FORFEITURE OF DEFERRED STOCK UNITS
Section 3.1 -     Deferred Stock Unit Vesting. Subject to Sections 3.2 and 3.3,
the Deferred Stock Units shall become vested ratably, on a monthly basis, in
substantially equal 1/3 amounts on each of March 11, April 11 and May 11, 2019;
provided, that, with respect to the portion of the Deferred Stock Units that are
to vest in any given month, such vesting shall only occur to the extent that the
Grantee remains in the service of the Company during the entire period
commencing on the Grant Date and ending on the date during that month that such
Deferred Stock Units are to become vested.
Section 3.2 -     Effect of Separation from Service. Subject to Section 3.3, no
unvested Deferred Stock Unit shall become vested following the Grantee’s
Separation from Service, and all unvested Deferred Stock Units shall be
immediately and automatically forfeited upon the Grantee’s Separation from
Service.
Section 3.3 -     Acceleration Events.
(a)    Notwithstanding the provisions of Section 3.1 or Section 3.2, the
Deferred Stock Units shall become fully vested upon the earlier to occur of:
(i) the Grantee’s Separation from Service due to death or Disability; and (ii)
the Grantee’s Separation from Service due to the Grantee reaching the end of his
or her elected term and either (A) being ineligible to run for an additional
term on the Board as a result of reaching age 75 or (B) having completed at
least three (3) years of continuous service as a director.
(b)    Notwithstanding the provisions of Section 3.1, Section 3.2 or Section
3.3(a), in the event of a Change in Control that occurs prior to the Grantee’s
Separation from Service, and prior to the end of the 3-month vesting period
described above, any portion of the Deferred Stock Units not already vested or
forfeited shall become vested and payable in accordance with Section 3.4 below.
Section 3.4 -     Change in Control Acceleration.
(a)    In accordance with Section 3.3(b) above, if at any time prior to the
Grantee’s Separation from Service, and prior to the end of the 3-month vesting
period described above, a Change in Control occurs, then any portion of the
Deferred Stock Units not already vested or forfeited will become fully vested
and payable to the Grantee in accordance with Article 4 below, except to the
extent that a Replacement Award is provided to the Grantee in accordance with
Section 3.4(b) to continue, replace or assume such portion of the Deferred Stock
Units (the “Replaced Award”).
(b)    For purposes of this Section 3.4, a “Replacement Award” means an award
(i) of the same type (e.g., time-based deferred stock units) as the Replaced
Award, (ii) that has a value at least equal to the value of the Replaced Award,
(iii) that relates to publicly traded equity securities of the Company or its
successor in the Change in Control or another entity that is affiliated with the
Company or its successor following the Change


3



--------------------------------------------------------------------------------







in Control, (iv) if the Grantee holding the Replaced Award is subject to U.S.
federal income tax under the Code, the tax consequences of which to such Grantee
under the Code are not less favorable to such Grantee than the tax consequences
of the Replaced Award, and (v) the other terms and conditions of which are not
less favorable to the Grantee holding the Replaced Award than the terms and
conditions of the Replaced Award (including the provisions that would apply in
the event of a subsequent Change in Control). A Replacement Award may be granted
only to the extent it does not result in the Replaced Award or Replacement Award
failing to comply with or be exempt from Section 409A of the Code. Without
limiting the generality of the foregoing, the Replacement Award may take the
form of a continuation of the Replaced Award if the requirements of the two
preceding sentences are satisfied. The determination of whether the conditions
of this Section 3.4(b) are satisfied will be made by the Board, as constituted
immediately before the Change in Control, in its sole discretion.
(c)    If, after receiving a Replacement Award, the Grantee experiences a
Separation from Service with the Company or its subsidiary or affiliate (or any
of their successors) without cause (as determined by the Board) during the
remaining vesting period for the Replacement Award, the Replacement Award shall
become nonforfeitable and payable with respect to the time-based deferred stock
units covered by such Replacement Award in accordance with Article 4 below.
ARTICLE 4
ISSUANCE OF STOCK; OTHER PROVISIONS
Section 4.1 -     Payment Following Vesting of Deferred Stock Units. Subject to
the terms of this Agreement, the Company shall issue to the Grantee (or, in the
event of the Grantee’s death, to his or her beneficiary or estate) a number of
shares of Common Stock equal to the number of Deferred Stock Units vesting
hereunder. Subject to Section 4.3, such shares of Common Stock shall be issued
to the Grantee on the Payment Date.
Section 4.2 -     Specified Employee. If the Payment Date is triggered by a
Separation from Service other than due to death and at the time of such
Separation from Service the Grantee is a “specified employee” (as such term is
defined in Section 409A and using the identification methodology selected by the
Company from time to time), the Company shall issue to the Grantee a number of
shares of Common Stock equal to the number of vested Deferred Stock Units
granted hereunder on the first day of the seventh month after the Payment Date
to the extent necessary to avoid tax penalties under Section 409A of the Code.
Section 4.3 -     Conditions to Issuance of Stock Certificates. Shares of Common
Stock that may be issued in accordance with Section 4.1 or 4.2 may be either
previously authorized but unissued shares or issued shares that have been
reacquired by the Company. If the Committee reasonably anticipates, in
accordance with Treasury Regulation Section 1.409A-2(b)(7)(ii), that issuing
Common Stock on the Payment Date will violate federal securities laws or other
applicable laws, the Company may delay issuing such Common Stock, provided that
the Company issues such Common Stock on the earliest date on which the Committee
reasonably anticipates that such issuance will not violate federal securities
laws or other applicable laws.


4



--------------------------------------------------------------------------------







Section 4.4 -     Stockholder Rights; Dividend Equivalents. The Grantee shall
not be, nor have any of the rights or privileges of, a stockholder of the
Company in respect of any shares of Common Stock corresponding to Deferred Stock
Units granted hereunder unless and until certificates representing such shares
shall have been issued by the Company to the Grantee or such ownership has
otherwise been indicated and documented by the Company. From and after the Grant
Date and until the earlier of (a) the time when the Deferred Stock Units become
nonforfeitable and are paid in accordance with this Article 4 or (b) the time
when the Grantee’s right to receive payment for the Deferred Stock Units is
forfeited in accordance with the provisions of this Agreement, on the date that
the Company pays a cash dividend (if any) to holders of Shares generally, the
Grantee shall be credited with additional Deferred Stock Units (rounded to the
nearest whole Deferred Stock Unit) equal to the quotient of (x) the product of
(i) the dividend declared per Share multiplied by (ii) the number of Deferred
Stock Units evidenced by this Agreement (plus any previously-credited dividend
equivalents), divided by (y) the Fair Market Value of a Share on the date such
dividend is paid to shareholders. Any amounts credited pursuant to the
immediately preceding sentence shall be subject to the same applicable terms and
conditions (including vesting, payment and forfeitability) as apply to the
Deferred Stock Units based on which the dividend equivalents were credited, and
such additional Deferred Stock Units shall be paid in Shares at the same time as
the Deferred Stock Units to which they relate are paid.
ARTICLE 5
MISCELLANEOUS
Section 5.1 -     Tax Consequences. Unless otherwise specifically provided in
another agreement between the Company and the Grantee, the Company shall not be
liable or responsible for any tax of the Grantee relating to the Deferred Stock
Units, and the Grantee agrees to be responsible for, any and all such taxes with
respect to the Deferred Stock Units.
Section 5.2 -     Administration. The Committee has the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Grantee, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Deferred Stock
Units. In its absolute discretion, the Board may at any time and from time to
time exercise any and all rights and duties of the Committee under the Plan and
this Agreement. Notwithstanding anything in this Agreement to the contrary, in
the event that any fractional Deferred Stock Unit is produced under the terms of
the Plan or this Agreement, such fractional Deferred Stock Unit shall be rounded
to the nearest whole Deferred Stock Unit; as a result, there will be no
fractional Deferred Stock Units to settle under this Agreement.
Section 5.3 -     Deferred Stock Units Not Transferable. Neither the Deferred
Stock Units nor any interest or right therein or part thereof shall be liable
for the debts, contracts or engagements of the Grantee or his or her successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition is voluntary or involuntary or by operation of law by judgment,
levy, attachment,


5



--------------------------------------------------------------------------------







garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect;
provided, however, that this Section 5.3 shall not prevent transfers by will or
by the applicable laws of descent and distribution.
Section 5.4 -     Notices. Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Grantee shall be addressed to him
or her at the address set forth in the records of the Company. By a notice given
pursuant to this Section 5.4, either party may hereafter designate a different
address for notices to be given to him, her or it. Any notice which is required
to be given to the Grantee shall, if the Grantee is then deceased, be given to
the Grantee’s personal representative if such representative has previously
informed the Company of his, her or its status and address by written notice
under this Section 5.4. Any notice shall be deemed duly given when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service. Notwithstanding the foregoing, any notice
required or permitted hereunder from the Company to the Grantee may be made by
electronic means, including by electronic mail to the Company-maintained
electronic mailbox of the Grantee, and the Grantee hereby consents to receive
such notice by electronic delivery. To the extent permitted in an electronically
delivered notice described in the previous sentence, the Grantee shall be
permitted to respond to such notice or communication by way of a responsive
electronic communication, including by electronic mail.
Section 5.5 -     Titles. Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.
Section 5.6 -     Pronouns. The masculine pronoun shall include the feminine and
neuter, and the singular the plural, where the context so indicates.
Section 5.7 -     Applicability of Plan. The Deferred Stock Units and the shares
of Common Stock issued to the Grantee hereunder, if any, shall be subject to all
of the terms and provisions of the Plan, to the extent applicable to the
Deferred Stock Units and such shares. In the event of any conflict between this
Agreement and the Plan, the terms of the Plan shall control.
Section 5.8 -     Amendment.
(a)    Except as permitted by the Plan, this Agreement may be amended only by a
writing executed by the parties hereto that specifically states that it is
amending this Agreement.
(b)    If either party to this Agreement reasonably determines that any amount
payable pursuant to this Agreement would result in adverse tax consequences
under Section 409A, then such party shall deliver written notice of such
determination to the other party, and the parties hereby agree to work in good
faith to amend this Agreement so it complies with the requirements of Section
409A and preserves as nearly as possible the original intent and economic effect
of the affected provisions.


6



--------------------------------------------------------------------------------







(c)    To the extent applicable, this Agreement is intended to comply with
Section 409A so that the income inclusion provisions of Section 409A(a)(1) of
the Code do not apply to Grantee, and this Agreement shall be construed,
interpreted and administered in a manner that is consistent with this intent and
the requirements for avoiding additional taxes or penalties under Section 409A.
Notwithstanding the foregoing, in no event shall the Company be liable for all
or any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Grantee on account of Section 409A.
(d)    Except as permitted under Section 409A of the Code, any deferred
compensation (within the meaning of Section 409A of the Code) payable to a
Grantee or for the Grantee’s benefit under this Agreement and grants hereunder
may not be reduced by, or offset against, any amount owing by the Grantee to the
Company or any of its Subsidiaries.
(e)    Notwithstanding any provision of this Agreement to the contrary, in light
of the uncertainty with respect to the proper application of Section 409A of the
Code, the Company reserves the right to make amendments to this Agreement and
the terms of the Deferred Stock Units as the Company deems necessary or
desirable to avoid the imposition of taxes or penalties under Section 409A of
the Code. In any case, neither the Company nor any of its affiliates will have
any obligation to indemnify or otherwise hold the Grantee harmless from any or
all of such taxes or penalties
Section 5.9 -     Dispute Resolution. Any dispute or controversy arising under
or in connection with this Agreement shall be resolved by arbitration in St.
Louis, Missouri. Arbitrators shall be selected, and arbitration shall be
conducted, in accordance with the rules of the American Arbitration Association.
The Company shall pay or reimburse any legal fees in connection with such
arbitration in the event that the Grantee prevails on a material element of his
or her claim or defense. Payments or reimbursements of legal fees made under
this Section 5.9 that are provided during one calendar year shall not affect the
amount of such payments or reimbursements provided during a subsequent calendar
year, payments or reimbursements under this Section 5.9 may not be exchanged or
substituted for another form of compensation to the Grantee, and any such
reimbursement or payment will be paid within 60 days after the Grantee prevails,
but in no event later than the last day of the Grantee’s taxable year following
the taxable year in which he incurred the expense giving rise to such
reimbursement or payment. This Section 5.9 shall remain in effect throughout the
period in which Grantee provide services to the Company and for a period of five
years following the Grantee’s Separation from Service.
Section 5.10 -     Governing Law. The laws of the State of Delaware shall govern
the interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.
[SIGNATURE PAGE FOLLOWS]


7



--------------------------------------------------------------------------------











IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto, effective as of the Grant Date.
GRANTEE
 
PEABODY ENERGY CORPORATION
 
 
 
 
 
/s/ Paul V. Richard
ParticipantName
 
By: Paul V. Richard
 
 
Its: Senior Vice President, Chief Human Resources Officer
 
 
 
 
 
Aggregate number of Deferred Stock Units granted: AwardsGranted


Payment Date: GrantTxt4











8

